Citation Nr: 1626249	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for pseudofolliculitis barbae.

2.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities 

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

4. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

5. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disability, specifically hemorrhoids, due to colonoscopies performed by VA.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1972 to January 1980.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from March 2011 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a February 2016 Travel Board hearing.  A copy of the transcript is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In a his February 2016 hearing before the undersigned, the Veteran attempted to raise the issue of entitlement to service connection for hemorrhoids.  Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on specific claim form prescribed by the Secretary, and available online or at the local Regional Office.  The Veteran is advised that if he wishes to open a claim, he do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Increased Rating - Pseudofolliculitis Barbae

The Veteran most recently underwent a VA examination to determine the severity of his pseudofolliculitis barbae in August 2010.  During his February 2016 Board hearing, he indicated that the condition has worsened since that examination.  Specifically, the Veteran testified that it has spread to his neck, arm, chest, and legs, and that it now requires the use of hydrocortisone and systemic corticosteroids.  As the condition has seemingly worsened, a new examination is necessary to determine the current severity of his service-connected pseudofolliculitis barbae.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Service Connection Claims 

As an initial matter, the Board has determined that the Veteran's service connection claims for depression, hypertension, and diabetes mellitus are inextricably intertwined, and as a result, adjudication of each issue must be performed simultaneously.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are " inextricably intertwined " when a decision on one issue would have a "significant impact " on another issue).

At the Veteran's February 2016 hearing, he alleged that he was exposed to herbicides while serving in Korea.  Specifically, the Veteran testified that he was assigned to periodic guard duty within the Korean demilitarized zone (DMZ).  The Veteran essentially contends that (1) his diabetes should be presumptively service connected due to this exposure, (2) that his hypertension is secondary to his herbicide exposure, (3) and that his depression is (a) directly related to his military service, or in the alternative, (b) secondary to his claimed conditions of hypertension and diabetes and his service-connected pseudofolliculitis barbae.

With respect to the Veteran's testimony that he was exposed to herbicides while serving in Korea, under 38 C.F.R. § 3.307(a)(6)(iv), effective February 24, 2011, VA extended the presumption of herbicide exposure to veterans in certain units who served in an area in or near the Korean DMZ between April 1, 1968 and August 31, 1971.  See M21-1, Part IV, Subpart ii, 1.H.4.a (January 20, 2016).  The units or other military entities that the Department of Defense has identified as operating in or near the Korean DMZ during the qualifying time period are listed in a table in the VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  

When a Veteran claims exposure in Korea, and his or her service was either not between April 1, 1968, and August 31, 1971, or not in a unit or entity listed in the table, VA is to send a request to the U.S. Army and Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  Here, the Veteran's service is not between April 1, 1968 and August 31, 1971.  However, there is no indication that the RO took appropriate steps to further verify his potential exposure to herbicides.  As a result, the Board finds that such development is necessary.  The Veteran's assertions as set forth in his written statements as well as in his testimony should be considered.

The outcome of the RO's development with respect to the Veteran's herbicide exposure will determine whether the provisions of 38 C.F.R. § 3.309(e) are applicable.  Regardless of the outcome of this development, the Board finds that VA examinations to determine the etiology of the Veteran's claimed diabetes mellitus, hypertension, and depression are warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).

The Board notes that hypertension is not a disease listed under 38 C.F.R. § 3.309(e), as those diseases determined to be presumptively service-connected as a result of herbicide exposure.  However, in the event that herbicide exposure is confirmed, an opinion as to whether the Veteran's hypertension is etiologically related to his in-service herbicide exposure is necessary.

38 U.S.C.A. § 1151 Claim for Hemorrhoids

At the Veteran's February 2016 hearing, he testified that he has undergone multiple colonoscopy procedures at VA medical centers.  His contention is that the procedures caused new hemorrhoids or aggravated preexisting hemorrhoids.  Medical records confirm that the Veteran underwent colonoscopy procedures in August 2011 and December 2012.  

The Board finds that a medical opinion, or potentially an examination, is necessary to determine whether the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence and argument in support of his claims on appeal.

Request that the he identify any other relevant treatment that he has received or is receiving, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

2. Take appropriate steps to obtain updated VA treatment records with respect to all conditions on appeal.  In addition, take steps to ensure that all VA records with respect to past colonoscopy procedures have been associated with the claims file.

3. Contact the Veteran and request any additional evidence he may have with regard to any potential exposure to herbicides (specifically Agent Orange).

4. Take appropriate steps to determine if the Veteran was exposed to herbicides while servicing in Korea.  This may include sending a request to JSRRC for verification as to whether the Veteran was exposed to herbicide agents as alleged during his period of service in Korea, in accordance with the instructions set forth in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n). All documentation sent and received by the RO must be associated with the claims file.

5. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, location, frequency and severity of any dermatological impairment related to his pseudofolliculitis barbae.  

The examiner must conduct all indicated tests and studies and identify all pseudofolliculitis barbae pathology found to be present, and describe the nature, extent, location, surface area affected, frequency, and severity of such pathology.  

The examiner must specifically include, to the extent possible, findings regarding the percentage of the entire body affected; the percentage of the exposed areas affected; and indicate the frequency with which any systemic therapy has been required in relation to a previous 12 month period during the appeal period.  

Note that the Veteran contends that his service-connected disability extends beyond his face, to his arms, legs, and chest.  The examiner is asked to comment on whether such areas are in fact affected by the service-connected  pseudofolliculitis barbae.

6. After the development directed in paragraphs 1-4 above is completed, to the extent possible, schedule the Veteran for VA examinations to determine the nature and etiology of his diabetes, hypertension, and depression.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  The examiner must indicate that the claims file was reviewed in conjunction with the report. 

Based on a review of the record, the examiner should: 

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes, hypertension, and/or depression is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's depression was (i) caused by, or is (ii) aggravated by the Veteran's service-connected pseudofolliculitis barbae. 

If the service-connected pseudofolliculitis barbae  aggravates (i.e., permanently worsens) depression, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's depression was (i) caused by, or is (ii) aggravated by the Veteran's hypertension or diabetes.

If the hypertension or diabetes aggravates (i.e., permanently worsens) depression, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

If the RO's development determines that the Veteran was exposed to herbicides while in service, the examiner should also:

d) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by the Veteran's in-service herbicide exposure.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently hypertension, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.  On that front, note that the National Academy of Sciences  Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded that there is "limited or suggestive evidence" of an association between the exposure to Agent Orange and hypertension. The "suggestive" evidence of an association can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service. Thus, the opinion is required.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

7. Return the claims file to an examiner of appropriate knowledge and expertise to determine whether the Veteran has additional disability (specifically hemorrhoids) due to colonoscopy procedures performed by VA, and whether the proximate cause of any such disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  

It is up to the discretion of the examiner if an examination is necessary, or in the alternative, a medical opinion after file review if sufficient.  

Upon review of the record, the physician must indicate whether the Veteran has additional disability as the result of VA colonoscopy procedures.  If so, the examiner should provide an opinion regarding :

Whether such additional disability was proximately caused by:

(a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 

(b) an event which was not reasonably foreseeable.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

8. After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






